965 So.2d 402 (2007)
Slim BRUMFIELD
v.
The PORT OF NEW ORLEANS, et al.
No. 2007-CC-1524.
Supreme Court of Louisiana.
October 12, 2007.
Denied. Although the court of appeal's judgment was premised on an incorrect factual finding, it reached the correct result in reversing the trial court's grant of partial summary judgment. There are questions of fact concerning when plaintiff's significant exposure to asbestos occurred. See Austin v. Abney Mills, 01-1598 (La.9/4/02), 824 So.2d 1137.
WEIMER, J., would deny without language.